 



EXHIBIT 10.2
As amended and restated July 28, 2006,
effective January 1, 2005
EMS TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS
ARTICLE I
DEFERRAL OF COMPENSATION
1.1 PURPOSE AND ELIGIBILITY. This deferred compensation plan (this “Plan”) for
persons serving as members of the Board of Directors (the “Board”) of EMS
Technologies, Inc. (the “Company”) who are not employed by the Company
(“Non-Employee Directors”) is adopted in order to allow each Non-Employee
Director to (i) automatically defer a portion of his or her annual retainer for
service on the Board (the “Retainer”) as set forth in Section 1.2 below, and
(ii) defer the receipt of all or part of the balance of his or her Retainer and
of his or her other compensation for service as a member of the Board or
committees thereof (collectively, “Eligible Compensation”) as set forth in
Section 1.3 below.
1.2 AUTOMATIC DEFERRAL. Each Non-Employee Director will have a portion of his or
her Retainer then in effect automatically deferred and credited to his or her
Deferral Account as set forth in Sections 2.1 and 2.2 below. The portion of the
Retainer subject to such automatic deferral shall be determined from time to
time, prior to the beginning of the calendar year, by the Nominating and
Governance Committee of the Board (the “Committee”), but shall be not less than
40%. Subject to the other provisions of this Plan, all amounts deferred under
this Section shall be payable on the tenth day of the month following the month
in which the participant ceases to be a member of the Board.
1.3 IRREVOCABLE ELECTION FOR ADDITIONAL DEFERRAL
     A. Except as provided in paragraph 1.3(B), prior to the first day of each
calendar year, each Non-Employee Director shall be entitled to make an
irrevocable election on a form provided by the Company to receive Eligible
Compensation payable during such year in cash or to defer payment of all or any
portion thereof into his or her Deferral Account.
          Subject to the other provisions of this Plan, all amounts deferred
under this Section with respect to a calendar year shall be payable on the
earlier of: (i) the tenth day of the month following the month in which the
participant ceases to be a member of the Board; or (ii) January 10 of the fifth
year following the year of deferral, subject to the right of the participant to
elect at least one year prior to any such date to defer payment of all or a
portion of the amount then payable for one additional period of not less than
five years but not beyond the date specified in clause (i) above.
     B. Each person who becomes a Non-Employee Director during a calendar year
shall, within 30 days after the date of becoming a Non-Employee Director, be
entitled to make the irrevocable election described in paragraph 1.3(A) for the
remainder of such calendar year, which election shall be effective only as to
Eligible Compensation earned after the date thereof.
     C. Failure to file an election for any year as specified in paragraphs
1.3(A) and (B) shall be deemed to be an election to receive in cash all Eligible
Compensation for such year.

Page 1 of 4



--------------------------------------------------------------------------------



 



ARTICLE II
DEFERRAL ACCOUNT; DEFERRED STOCK UNITS
2.1 DEFERRAL ACCOUNT. Amounts deferred under this Plan shall be credited to a
notional bookkeeping account (a “Deferral Account”) established for each
participant.
2.2 DEFERRED STOCK UNITS. Amounts credited to each participant’s Deferral
Account will be deemed to be invested in the form of deferred stock units
(“DSU’s”) representing shares of the Company’s $1.00 par value common stock
(“EMS Shares”). DSU’s are not actual EMS Shares, and cannot be settled in or
surrendered for EMS Shares. Instead, they are bookkeeping units that will be
administered by the Company to provide a return on each Deferral Account equal
to the return that would occur if the amounts credited to the Deferral Account
were used to purchase EMS Shares on the dates so credited, including the effects
of immediate reinvestment of any cash dividends paid from time to time on the
EMS Shares. Holders of DSU’s have no voting rights or any attributes of stock
ownership other than such equivalent economic return. The number of DSU’s
received upon each deferral shall be equal to the amount thereof divided by the
Fair Market Value (as then defined in the Company’s 1997 Stock Incentive Plan or
any similar successor plan) of the EMS Shares on the date of the deferral.
2.3 RECAPITALIZATION. If, as a result of a recapitalization of the Company
(including stock splits), the EMS Shares shall be changed into a greater or
smaller number of shares, the number of DSU’s credited to each Deferral Account
shall be appropriately adjusted on the same basis as such recapitalization. If
the Company shall make a distribution in kind on the EMS Shares, or the EMS
Shares shall as a result of a merger, recapitalization or similar transaction be
converted into different property or shares, each DSU shall thereafter be deemed
to include or consist of the property or shares so distributed with respect to
each EMS Share, or into which each EMS Share was so converted. The provisions of
this Section shall apply to successive transactions of the type specified herein
that may affect the value of the property deemed from time to time to be
included in the DSU’s.
ARTICLE III
PAYMENT OF DEFERRED COMPENSATION
3.1 METHOD OF PAYMENT OF DEFERRED COMPENSATION. The first date on which a
participant is entitled to receive payment of a particular deferred amount, as
determined under the provisions of Section 1.2 or paragraph 1.3A, is referred to
herein as the “Payment Commencement Date” with respect to such deferred amount.
Payment shall be made in the form of a lump sum except to the extent the
participant has elected annual installments over a period of up to ten years
specified by the participant, commencing on the Payment Commencement Date and
terminating no later than ten years from such date. Such election may be made
prior to the commencement of the particular deferral, and may be made or
modified thereafter on one occasion at any time at least one year prior to the
Payment Commencement Date; provided however, that no modification may accelerate
any payment date, and no modification may extend the payment date or dates by
less than five years, extend the period for installment payments beyond ten
years from the Payment Commencement Date, or be given effect less than one year
after the date such modification election is made.
3.2 AMOUNT OF PAYMENTS. The amount of the each payment shall be the value of the
DSU’s in the participant’s Deferral Account on the payment date, divided (in the
case of elections of annual installments) by the total number of installments
(including such installment) remaining to be paid. In each case, such value
shall be the number of DSU’s credited to the Deferral Account multiplied by the
Fair Market Value on the date of the payment, and upon occurrence of the payment
such number of DSU’s shall be reduced to reflect the payment.
3.3 BENEFICIARIES; PAYMENT ON DEATH. A participant may designate on a form
provided by the Company a beneficiary or beneficiaries to receive upon the
participant’s death any unpaid amounts credited to the participant’s Deferral
Account. At any time, and from time to time, a participant may change or revoke
his or her beneficiary designation without the consent of any beneficiary. Any
such designation, change or revocation must be made by executing a new
beneficiary designation form and filing such form with the Company. The payment
to

Page 2 of 4



--------------------------------------------------------------------------------



 



the beneficiary shall be made in a lump sum. If the participant designates more
than one beneficiary, any payments to beneficiaries will be made in equal
percentages unless the participant designates otherwise. Upon the participant’s
death, any portion of the participant’s Deferral Account that is not payable to
a designated beneficiary will be paid to the participant’s estate in the form of
a lump sum.
3.4 PERMANENT DISABILITY. If a participant becomes permanently disabled before
payment of all or any part of amounts credited to his or her Deferral Account,
the balance in such Deferral Account shall be paid in a lump sum as soon as
practicable after the occurrence of such disability. The determination of
permanent disability for this purpose shall be made in accordance with
Section 409A of the Internal Revenue Code, as amended, and the applicable
regulations and rulings thereunder, including any transition rules
(“Section 409A”).
3.5 NO ACCELERATION OF PAYMENT; FINANCIAL HARDSHIP. Except as expressly provided
in this Section 3.5, no payment of benefits shall be made under this Plan prior
to the payment date or dates established pursuant to Section 1.2 or paragraph
1.3A above. A participant who is suffering an unforeseen and severe financial
hardship as defined in Section 409A may file a written request with the
Committee for distribution of all or a portion of the amount credited to his or
her Deferral Account. The Committee shall have sole discretion to determine
whether to grant a participant’s hardship request and the amount to distribute
to the participant. The Committee shall not authorize distribution of an amount
in excess of that reasonably necessary to alleviate the hardship, after
consideration of both taxes owed on the distribution and other financial
resources available to the participant. Any participant who receives a hardship
distribution shall not be eligible to make additional deferrals of Eligible
Compensation pursuant to Section 1.3 until the first day of the calendar year
immediately following the expiration of 12 months from the date of the
distribution.
ARTICLE IV
GENERAL
4.1 PLAN AMENDMENT AND TERMINATION. The Board may amend or terminate this Plan
at any time. If, upon termination of the Plan, the Company also terminates all
other arrangements that would be aggregated with the Plan under Section 409A
with respect to the participants and the Company does not within five years
following the date of termination adopt any other arrangements that would be so
aggregated, each participant’s Deferral Account shall be distributed. Such
distribution shall be made in a lump sum and shall not be made earlier than 12
months after the date of termination of the Plan (unless the participant is
otherwise entitled to a distribution during such period), and shall be completed
within 24 months after such date of termination.
4.2 NO RIGHT TO CORPORATE ASSETS. This Plan is a non-qualified, unfunded,
deferred compensation plan. The Company will not be required to reserve,
segregate or deposit any funds or assets of any kind to meet its obligations
hereunder, which obligations are general unsecured obligations of the Company.
Nothing in this Plan will give a participant, a participant’s beneficiary, or
any other person any equity or other interest in the assets of the Company, or
create either a trust or fiduciary relationship of any kind between the Company
and any such person. Any rights that a participant, beneficiary or other person
may have under this Plan shall not be assignable by any such person. However,
nothing contained herein shall prevent the Company, in its sole discretion, from
establishing a trust (but only under the laws of a jurisdiction within the
United States), including a so-called rabbi trust, for the purpose of providing
for the payment of its obligations arising hereunder . The assets of such trust
shall remain subject to the claims of the Company’s creditors, and no
participant shall have any interest in such assets.
4.3 LIMITATION ON RIGHTS CREATED BY PLAN. Nothing in this Plan will give a
participant any right to continue as a member of the Board.
4.4 GOVERNING LAW. This Plan will be construed, enforced and administered
according to the laws of the State of Georgia.

Page 3 of 4



--------------------------------------------------------------------------------



 



4.5 ADMINISTRATION AND INTERPRETATION. The Company may adopt any rules and
procedures it deems appropriate to provide for the orderly and efficient
administration of the Plan.
          The Committee may interpret the provisions of this Plan, and in the
absence of bad faith any such interpretations shall be binding upon the Company
and all participants. The Committee may also make any amendments or
clarifications of a technical nature that it deems appropriate to carry out the
terms of this Plan.
4.6 CHANGE OF CONTROL. For a period of two years after a Change of Control, and
except with the consent of each person at that time participating in this Plan,
this Plan may not be terminated, nor may it be amended if such amendment would
(i) reduce the amount of any benefit provided hereunder below the amount that
would have been payable on the date immediately preceding the date of the Change
of Control, or (ii) reduce the rate or amount of benefits accruing hereunder
below that in effect on the date immediately preceding such date.
          A “Change of Control” shall be deemed to have occurred upon the
occurrence of a Triggering Event as defined in the Company’s Stockholder Rights
Plan dated as of April 6, 1999.
4.7 CONFORMANCE WITH SECTION 409A. At all times, this Plan shall be operated in
accordance with the requirements of Section 409A. Any action that may be taken
(and, to the extent possible, any action actually taken) by the Committee or the
Company shall not be taken (or shall be void and without effect), if such action
violates the requirements of Section 409A. Any provision in this Plan document
that is determined to violate the requirements of Section 409A shall be void and
without effect. In addition, any provision that is required to appear in this
Plan document in accordance with Section 409A that is not expressly set forth
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth.

Page 4 of 4